Order entered March 13, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00171-CV

                        ORVILLE PAUL DUNAGAN, Appellant

                                            V.

                             BRYAN COLEMAN, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. 07-05904-E/G

                                        ORDER
      The Court has before it appellant’s March 11, 2013 motion for extension of time to file

reply brief. The Court GRANTS the motion and ORDERS that any reply brief be filed by

March 21, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE